Citation Nr: 1032475	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for a right ankle injury.  The Veteran was 
scheduled for a July 2010 Board hearing, but he cancelled the 
hearing.

The issue of service connection for a left ankle 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that any present 
impairment in the right ankle is not related to the in-service 
sprain during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
ankle injury are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2005.  The RO provided the appellant with notice 
of the criteria for assigning disability ratings and effective 
dates in March 2006, subsequent to the initial adjudication.  
While the 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in an August 2006 statement of the case and 
supplemental statements of the case dated in February 2010 and 
May 2010. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records, private treatment 
records, and VA examination reports.  There is no indication in 
the record of any outstanding evidence.  

The Veteran was afforded VA examinations in July 2006, August 
2007, November 2007, and March 2010.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for residuals of a right 
ankle injury.  He stated in April 2006 that, even though he had 
not sought treatment for the ankle injury, it had progressed 
since his period of active duty service to the point where it 
currently hindered his mobility.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show an injury to the right ankle.  
A July 1968 treatment record shows the Veteran injured his right 
ankle the previous evening and had swelling over the lateral 
malleolus.  The x-ray of the ankle was negative.  The impression 
was bruise of the right ankle.  A May 1969 treatment record notes 
a mild right ankle sprain.  The Veteran was administered a 
bandage.  About a week later, the ankle was evaluated again and 
there was no swelling or problem with the ankle, but use of the 
Ace bandage was continued.  A June 1969 treatment record notes 
that the sprained right ankle was doing well.  In April 1970, the 
separation examination report shows a normal clinical examination 
of the lower extremities.

After service, private treatment records dated in July 2005 and 
April 2006 note complaints of joint pain.  A July 2006 VA 
examination report shows the Veteran denied any significant 
problems in the right ankle and complained of injury to the left 
ankle and not the right during service.  The examiner noted that 
the service treatment records actually showed an injury to the 
right ankle in service.  On physical examination, there were no 
episodes of dislocation or recurrent subluxation, or 
constitutional symptoms of inflammatory arthritis.  Range of 
motion in the right ankle using a goniometer showed that 
dorsiflexion was 20 out of 20 degrees and plantar flexion was 45 
out of 45 degrees, with no pain.  There was no change with 
repeated or resisted motion of any joint.  There was no edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement.  On clinical diagnosis, the right ankle was not given a 
diagnosis.

An August 2007 VA examination report shows that the neutral 
position of the foot was at 90 degrees to the ankle.  From that 
position, dorsiflexion was to 20 degrees, and plantar flexion was 
to 45 degrees.  There was no painful range of motion, or change 
in motion upon repeated and resisted testing of the ankle.  The 
same findings were reported on VA examination in November 2007.

A March 2010 VA examination report shows the right ankle was 
tender in the lateral malleolar area.  Dorsiflexion was to 10 
degrees and plantar flexion was to 20 degrees.  There were no 
additional limitations with repetitive use or change in range of 
motion.  The diagnosis was right ankle strain.

The evidence in this case is against the Veteran's claim.  While 
the record shows that the Veteran injured his right ankle in 
service in 1969, there is no mention of any problems with the 
right ankle until 41 years later in 2010.  The Veteran 
specifically denied that he was having any problems with his 
right ankle on VA examination in July 2006 and clinical 
evaluation of the right ankle from 2006 through 2007 was shown to 
be normal.  Range of motion was full.  See 38 C.F.R. § 4.71a, 
Plate II, showing normal range of motion in the ankle as from 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  There were no episodes of dislocation or recurrent 
subluxation, constitutional symptoms of inflammatory arthritis, 
edema, effusion, instability, weakness, redness, heat, abnormal 
movement, or pain.  Not until March 2010 is there a diagnosis of 
right ankle strain shown with findings of limitation of motion.  
As there is no probative evidence of continuity of symptomatology 
of a right ankle disability from service or during the more than 
40 years before any disability was shown, the preponderance of 
the evidence is against the claim.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

The Veteran genuinely believes that his right ankle strain was 
incurred in service.  However, he has provided conflicting 
statements regarding his right ankle.  Specifically, on VA 
examination in July 2006, he stated that he did not have any 
problem with the right ankle and that it was actually his left 
ankle that bothered him.  Meanwhile, on a statement in April 2006 
he stated that he was having problems with his right ankle as a 
residual of the injury in service.  Because of these inconsistent 
statements, the probative value of the Veteran's lay assessments 
regarding his right ankle is diminished.  Moreover, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of any ankle disorder and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the clinical evidence 
showing no disability in the right ankle until 41 years after the 
in-service injury to the ankle.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for residuals of a right ankle injury; there is 
no doubt to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for residuals of a right ankle 
injury is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


